Citation Nr: 1518179	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of a rating reduction from 50 percent to noncompensable for bilateral hearing loss, effective September 1, 2012.

2.  Entitlement to a rating higher than 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.R. and L.R.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that reduced the disability rating for bilateral hearing loss disability from 50 percent to noncompensable, effective September 1, 2012.  

The Veteran has disagreed with the rating reduction and asserted entitlement to an increased rating.  Both issues are considered as part of his appeal.

In October 2012, the Veteran and his witnesses testified during a hearing before RO personnel.  A transcript of the hearing is of record.

The issue of entitlement to a rating higher than 50 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the decision to reduce the rating for bilateral hearing loss from 50 percent to noncompensable, examination had not demonstrated improvement in the disability. 



CONCLUSION OF LAW

The criteria for reduction of the disability rating for bilateral hearing loss from 50 percent to noncompensable, effective September 1, 2012, were not met, and restoration of that rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after proper notice and essentially allowing a 180 day period for response.  The RO complied with these requirements. 

At the time of the reduction the 50 percent rating for hearing loss had been in effect since August 13, 2010.  The June 2012 rating action, reduced the disability to noncompensable, effective September 1, 2012.  Because the rating had not been in effect for five years or more, the stringent requirements of 38 C.F.R. § 3.344(a)-(b) were not applicable, and the reduction could be based on an examination disclosing improvement.  38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests. See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

A Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The RO awarded the initial 50 percent rating for bilateral hearing loss based on information in a December 2010 VA (QTC-Mike Ward Hearing Center) examination narrative report.  In that report, the examiner relayed that pure tone threshold averages were 70 decibels in the Veteran's right ear and 68.75 decibels in his left ear, and that speech recognition scores were 52 percent in the right ear and 48 percent in the left ear.  These findings equate to Level VIII hearing impairment in both ears under Table VI; and a 50 percent rating under Table VII.  See 38 C.F.R. § 4.85. 

The subsequent evaluations for VA treatment and QTC evaluations show varied pure tone thresholds, with reports of inconsistencies, and speech reception thresholds. 

An August 2011 VA (QTC-Audiology Doctors of Tulsa) examiner recorded pure tone averages of 26.5 decibels in the Veteran's right ear and 27.5 decibels in his left ear.  Speech recognition scores with the Maryland CNC word list were 100 percent in each ear.  These findings would equate to Level 1 hearing impairment in the right and left ears under Table VI, commensurate with a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85.  

The examiner observed that the Veteran was "reluctant to respond to spondee words and pure tones.  Re-instruction was given several times."  The examiner explained that results were inconsistent and unreliable and asked for the Veteran's cooperation.  It was noted that he proceeded to respond with good and reliable responses.  

An October 2011 private audiogram from the Mike Ward Hearing Center contains graphed results indicative of severe bilateral hearing impairment.  In an accompanying narrative statement, the audiologist noted puretone averages of 88.75 decibels in the Veteran's right ear and 83.75 decibels in his left.  Speech recognition scores for the Maryland CNC word list were 16 percent in the right ear and 20 percent in the left ear.  The Veteran had severe to profound hearing loss with difficulty hearing and understanding in most listening situations.  Those findings would equate to level XI hearing in both ears and a 100 percent rating; or level VIII hearing loss in each ear and a 50 percent rating, if rated solely on the basis of puretone thresholds.  38 C.F.R. § 4.85, Table VI and VIA and VII.

In April 2012, the Veteran expressed concern regarding the adequacy of the August 2011 VA (QTC) examination.  

A May 2012 VA examination report recorded pure tone threshold averages of 29 decibels in the Veteran's right ear and 31 decibels in his left ear.  Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  These findings would equate to Level 1 hearing impairment in the right ear and Level II hearing impairment in the left ear under Table VI, commensurate with a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85.  

The examiner observed that findings were consistent with the examination performed in August 2011.  The VA examiner noted responses by the Veteran with an attempt at non-organic overlay.  The examiner reported inconsistent responses, re-instructed, and re-tested the Veteran several times and eventually obtained reliable responses.  The examiner concluded that results obtained during the current examination were considered most accurate in depicting the degree of the Veteran's hearing loss.  The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The examiner did not address the findings in the October 2011 audiogram and report from Mike Ward.

During his October 2012 hearing, the Veteran stated that his hearing had not improved since prior to the rating reduction.  See October 2011 RO hearing transcript at page 4.  He expressed concern regarding the accuracy of the August 2011 VA examination and pointed to the findings of the December 2010 VA examination and October 2011 audiogram performed at the same audiology clinic that showed severe hearing loss.  Id. at pages 3-4.  His witnesses testified to observing his diminished hearing capability, including difficulty understanding conversational speech and using the telephone.  Id. at 5.

The Veteran submitted eight signed statements from friends and relatives attesting to their observations of his worsened hearing capability, including difficulty understanding the spoken word and conducting telephone conversations.

In November 2012, the Veteran underwent VA (QTC-Mike Ward Hearing Center) examination.  The examiner recorded pure tone threshold averages of 90 decibels in each ear.  Speech recognition scores were 32 percent in each ear.  The examiner noted that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech scores, etc., that made combined use of puretone average and speech discrimination scores inappropriate.  

The examiner reported that the evaluation had inconsistent results.  The results indicated a progression in hearing loss, but inconsistencies existed in the evaluation.  It was noted that the Veteran's air conduction speech reception thresholds were 60 decibels hearing loss in the right ear and 55 decibels hearing loss in the left ear.  But, the Veteran did not respond to air conduction puretones in the right ear until 75 decibels hearing loss and 70 decibels hearing loss in the left ear.  An audio brain response (ABR) evaluation was recommended.  If rated on the bases of the puretone averages alone, these findings would equate to level VIII hearing loss in each ear and 50 percent rating.  

While there were examinations showing improvement, others conducted at approximately the same time, showed no improvement.  The evidence appears to be in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the examinations did not show improvement in the hearing loss disability, and the 50 percent rating is restored.


ORDER

A reduction in the 50 percent rating for bilateral hearing loss was not proper; the 50 percent rating is restored. 


REMAND

The November 2012 VA examiner found a progression in hearing loss with inconsistencies in the evaluation.  The recommended audio brain response evaluation has not been performed.  VA generally has a duty to insure that testing recommended by VA examiners is undertaken.  Daves v. Nicholson, 21 Vet App 46 (2007)

In a December 2012 statement, the Veteran reported that he had been unable to attend a VA (QTC) examination scheduled earlier that month due to transportation problems and requested that the examination be rescheduled.  

According to a January 2013 note to the RO from QTC, the Veteran's exam request was cancelled because he was unable to travel to another city for his audiology appointment and the exam request specifically said not to use Dr. Ward.  No other provider was available in the area.  The record shows that the Veteran has been able to travel to Tulsa and Muskogee for VA treatment and examinations.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine his ability to travel to attend a VA examination and the distance he can travel, if any.  

2. After completing the above, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by, the designated examiner.  All indicated tests and studies, including the previously recommended audio brain response evaluation (ABR), should be performed, and all clinical findings reported in detail.

The examiner should provide a full description of the functional effects of the Veteran's service-connected bilateral hearing loss.

Reasons should be provided for any opinions.

3. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


